Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

2.	Claims 21-22, 26-29, 33-36, 40-41 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Chishti (US Patent 9,712,676).
As to claim 21, Chishti teaches a method for adapting behavioral pairing to runtime conditions in a task assignment system comprising:
determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, at least two pairing models for assigning tasks in the task assignment system (col. 1, line 62 through col. 2, line 56 – behavioral pairing (BP) strategy, FIFO pairing strategy, PBR strategy, etc.);
monitoring, by the at least one computer processor, a parameter of the task assignment system (col. 10, lines 20-60 – monitoring time);
determining, by the at least one computer processor, whether the parameter is greater than a threshold value (col. 10, lines 20-60 – determining a time at which a contact arrives is greater than 9:05 AM or after 9:08 AM);
based on the determining that the parameter is less than a threshold value, selecting, by the at least one computer processor, a first pairing model of the at least two pairing models (col. 10, lines 20-60 – determining a time at which a contact arrives is less than 9:05 AM or before 9:08 AM, selecting BP or A strategy);
based on the determining that the parameter is greater than a threshold value, selecting, by the at least one computer processor, a second pairing model of the at least two pairing models (col. 10, lines 20-60 – determining a time at which a contact arrives is greater than 9:05 AM or after 9:08 AM, selecting FIFO or B strategy); and
establishing, in a switch of the task assignment system, a connection between a task and an agent based upon the selected behavioral pairing model (col. 2, lines 8-9 – pairing the contact to an agent using the first pairing strategy).
As to claims 22, 29, and 36, Chishti teaches the method of claim 21, the system of claim 28 and the article of manufacture of claim 35 wherein the parameter comprises a number of available agents (Fig. 4, 450 and related texts).
As to claims 26, 33, and 40, Chishti teaches the method of claim 21, the system of claim 28 and the article of manufacture of claim 35 wherein the task assignment system is a contact center system (at least col. 1, lines 62-66; col. 2, lines 61-65).
As to claims 27, 34, and 41, Chishti teaches the method of claim 21, the system of claim 28 and the article of manufacture of claim 35 wherein at least one of the at least two pairing models is a behavioral model (at least col. 2, lines 44-56; col. 4, lines 26-40).
Claims 28 and 35 are rejected for the same reasons discussed above with respect to claim 1. Furthermore, Chishti teaches a non-transitory processor readable medium and instruction stored on the medium wherein the instruction are configured to be readable from the medium by at least one computer processor (col. 17, lines 26-34).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (US Patent 9,712,676) in view of Kumar et al. (US Patent 9,313,332).
	As to claims 23, 30, and 37, Chishti does not explicitly discuss the method of claim 21, the system of claim 28 and the article of manufacture of claim 35 wherein the first pairing model is one of: decreasing average handling time and improving customer satisfaction; and wherein the second pairing model is one of: increasing revenue, increasing upgrade/cross-sell rates, and increasing customer retention rates.
	Kumar teaches the skill based routing pairing strategy to match customer to the most suitable agents for handling the communication (col. 36, lines 16-28) which will decrease average handling time and this obviously decrease the cost associated with responding to customer contacts by decreasing the number of agents that need to be employed to respond to the customer contacts (col. 6, lines 23-32) or increasing revenue.
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the teachings of Chishti for the purpose of efficiently and cost-effectively handled through use of an automated response system.

5.	Claims 24, 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (US Patent 9,712,676) in view of Chishti et al. (US Patent 9,680,997).
	As to claims 24, 31, and 38, Chishti ‘676 does not explicitly discuss the method of claim 21, the system of claim 28 and the article of manufacture of claim 35 wherein the parameter comprises a number of available tasks.
	Chishti ‘997 teaches matching agent with available contact (claim 4; col. 6, lines 33-47).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Chishti ‘997 into the teachings of Chishti ‘676 for the purpose of optimizing number of interactions.

6.	Claims 25, 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (US Patent 9,712,676) and Chishti et al. (US Patent 9,680,997) in view of Kumar et al. (US Patent 9,313,332).
	Claims 25, 32, 39 are rejected for the same reasons discussed above with respect to claims 23, 30, 37, respectively.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,496,438 in view of Chishti (US Patent 9712676). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,848,620 with obvious wording variations.

U.S. Patent Application 17/113,730
U.S. Patent 10,496,438
21. A method for adapting behavioral pairing to runtime conditions in a task assignment system comprising:

1. A method for adapting behavioral pairing to runtime conditions in a task assignment system comprising:
determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, at least two pairing models for assigning tasks in the task assignment system;
determining, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the task assignment system, at least two behavioral pairing models adapted for different runtime conditions for assigning tasks in the task assignment system;
monitoring, by the at least one computer processor, a parameter of the task assignment system;
monitoring, by the at least one computer processor, at least one runtime condition of the task assignment system;
determining, by the at least one computer processor, whether the parameter is greater than a threshold value;

based on the determining that the parameter is less than a threshold value, selecting, by the at least one computer processor, a first pairing model of the at least two paring models;
selecting, by the at least one computer processor, one of the at least two behavioral pairing models based on the at least one runtime condition; and
based on the determining that the parameter is greater than a threshold value, selecting, by the at least one computer processor, a second pairing model of the at least two paring models; and

establishing, in a switch of the task assignment system, a connection between a task and an agent based upon the selected behavioral pairing model.
establishing, in a switch of the task assignment system, a connection between a task and an agent based upon the selected behavioral pairing model.


U.S. Patent No. 10,496,438 does not teach monitoring a parameter of the task assignment system; determining whether the parameter is greater than a threshold value; determining whether the parameter is greater than a threshold value; based on the determining that the parameter is less than a threshold value, selecting a first pairing model of the at least two paring models; based on the determining that the parameter is greater than a threshold value, selecting a second pairing model of the at least two paring models. Chishti teaches monitoring, by the at least one computer processor, a parameter of the task assignment system (col. 10, lines 20-60 – monitoring time); determining, by the at least one computer processor, whether the parameter is greater than a threshold value (col. 10, lines 20-60 – determining a time at which a contact arrives is greater than 9:05 AM or after 9:08 AM); based on the determining that the parameter is less than a threshold value, selecting, by the at least one computer processor, a first pairing model of the at least two pairing models (col. 10, lines 20-60 – determining a time at which a contact arrives is less than 9:05 AM or after 9:08 AM, selecting BP or A strategy); based on the determining that the parameter is greater than a threshold value, selecting, by the at least one computer processor, a second pairing model of the at least two pairing models (col. 10, lines 20-60 – determining a time at which a contact arrives is greater than 9:05 AM or after 9:08 AM, selecting FIFO or B strategy). It would have been obvious to  modify claim 21 of the copending application by specifically monitoring a parameter of the task assignment system; determining whether the parameter is greater than a threshold value; based on the determining that the parameter is less than a threshold value, selecting a first pairing model of the at least two pairing models; based on the determining that the parameter is greater than a threshold value, selecting, by the at least one computer processor, a second pairing model of the at least two pairing models, as taught by Chishti for the purpose of enabling benchmarking of alternative routing strategies to measure changes in performance attributable to the alternative routing strategies.
The examiner notes that claims 23, 26, 28, 30, 33, 35, 37, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 2, 11, 20, 12, 21, 30, 22 of U.S. Patent No. 10,496,438, respectively.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652